
	

115 HR 4436 IH: Caguana Indigenous Ceremonial Park and Tibes Indigenous Ceremonial Center Study Act
U.S. House of Representatives
2017-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS
		1st Session
		H. R. 4436
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2017
			Miss González-Colón of Puerto Rico introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To authorize the Secretary of the Interior to study the suitability and feasibility of designating
			 Caguana Indigenous Ceremonial Park and Tibes Indigenous Ceremonial Center,
			 as units of the National Park System.
	
	
		1.Short title; findings
 (a)Short titleThis Act may be cited as the Caguana Indigenous Ceremonial Park and Tibes Indigenous Ceremonial Center Study Act. (b)FindingsCongress finds as follows:
				(1)Caguana indigenous ceremonial park
 (A)The Caguana Indigenous Ceremonial Park is comprised of approximately 13.5 acres located at the center of Puerto Rico, in the Caguana Ward at the Municipality of Utuado.
 (B)The park is visited by approximately 60,000 students and tourists every year. (C)Efforts to protect the park began in 1915, when archeologist John Alden Mason, together with Robert T. Aitken, started research on this archeological site. A final report was issued in 1941.
 (D)In 1949, the Puerto Rican anthropologist and archeologist, Ricardo E. Alegría started a series of excavations and, in 1964, as Director of the Institute of Puerto Rican Culture, ordered the restoration of the park.
 (E)During 1992, after years of studies and investigations, the National Park Service included the park in the National Register of Historic Places. In 1993, the park received the distinction of a National Historic Landmark.
 (F)The park has one of the most surprising archeological sites of the Antilles, including 22 petroglyphs on calcareous slates, monoliths located in its main square, and the Cemí Mountain as sentinel.
 (G)The park museum has a permanent exhibition of more than 80 archeological pieces from the Taíno ancestors. Other pieces are exhibited at the University of Puerto Rico Museum, the Puerto Rico Historical Archives, the National Museum of American Indians in New York City, and at Yale University, among other private collections.
 (H)The Caguana Indigenous Ceremonial Park has unique pieces belonging to precolonial culture, from Puerto Rico and from the Caribbean, and the best way to ensure their protection of these treasures may be the inclusion of the park as a unit of the National Park Service.
					(2)Tibes indigenous ceremonial center
 (A)The Tibes Indigenous Ceremonial Center is located between the wards of Tibes and Portugués in the municipality of Ponce, and is considered one of the most significant indigenous sites in the Caribbean. The center is visited by approximately 80,000 students and tourists every year.
 (B)In 1975, Don Luis Hernández—a sugar cane worker—discovered the remnants of indigenous cultures after the massive flooding caused by Hurricane Eloísa.
 (C)Just after the discovery, the Guaynia Society of Archeology and History from the Pontifical Catholic University of Puerto Rico started the excavations and restoration on the site. The group was assisted by the renowned Antillean archeologist, Ricardo Alegría.
 (D)After months of excavations, the Society had discovered the oldest Antillean indigenous ceremonial site in Puerto Rico, including the largest indigenous cemetery on the Island with more than 186 human remains from the Igneri and Pre-Taíno cultures.
 (E)Additionally, the Society discovered nine plazas used by the indigenous to dance the areyto, play ball and celebrate ceremonies of great importance. The plazas varied in size from 42 feet long by 35.8 feet wide to 115 feet long by 30.5 feet wide, and were named as follows: Horseshoe Ball Court, Cemí Ball Court, Santa Elena Ball Court, One Row Ball Court, Principal Plaza, Oval or Elliptical Plaza, Bat Ball Court, and Chief Ball Court. The ninth court remains unnamed.
 (F)The Tibes Indigenous Ceremonial Center is key in the education of the current and next generations of Puerto Ricans about our indigenous roots. Thus, the best way to preserve our heritage may be the inclusion of the center as a unit of the National Park Service.
					2.National park service study
 (a)StudyThe Secretary of the Interior shall— (1)carry out a study regarding the suitability and feasibility of designating Caguana Indigenous Ceremonial Park and Tibes Indigenous Ceremonial Center as units of the National Park System; and
 (2)consider management alternatives for the Caguana Indigenous Ceremonial Park and Tibes Indigenous Ceremonial Center.
 (b)Study process and completionExcept as provided by subsection (c) of this section, section 100507(c) of title 54, United States Code, shall apply to the conduct and completion of the study required by this section.
 (c)Submission of study resultsNot later than 1 year after the date that funds are made available for this section, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report describing the results of the study.
